        Case 3:17-cr-00230-HZ    Document 79    Filed 08/19/20   Page 1 of 8




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
NATALIE K. WIGHT, OSB #035576
natalie.wight@usdoj.gov
Assistant United States Attorneys
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                    UNITED STATES DISTRICT COURT

                           DISTRICT OF OREGON


UNITED STATES OF AMERICA                     3:17-cr-00230-HZ

             v.                              GOVERNMENT'S
                                             SENTENCING MEMORANDUM
GERALD RYAN DAVIS,
                                             Tuesday 8/25/20 @ 11:30 am
             Defendant.


      The United States of America submits the following sentencing

memorandum for the Court’s consideration. Defendant waived Indictment and

pleaded guilty to a one-count Information charging travel with the intent to engage

in criminal sexual conduct with a minor, in violation of 18 U.S.C. § 2423(b). The

government recommends a sentence of 156 months, followed by a lifetime term of

supervised release. United States Probation recommends a sentence of 144



Government's Sentencing Memorandum                                             Page 1
        Case 3:17-cr-00230-HZ     Document 79     Filed 08/19/20   Page 2 of 8




months, followed by a life term of supervised release. Defendant has requested a

sentence of 120 months with a 120-month term of supervised release.

                           FACTUAL BACKGROUND

      The government concurs with the summary of facts in the Presentence

Report (PSR) and recommends the Court use the fact summary as a basis for

sentencing defendant.

      In December 2014, the victim in this case was only 14 years old when

Defendant Davis travelled across state lines to repeatedly sexually assault the

victim. PSR ¶¶ 15-16. Defendant found his victim on a social media application

and knew the victim was under age; and, would often provide the victim with

alcohol during the encounters. Id. Defendant provided other minor victims with

alcohol, in 2017, with the intent to engage in sexual contact. Id. at ¶ ¶ 19-25.

Defendant was about 33 years old at the time—he was also a convicted sex

offender.

      Defendant Davis had been convicted in 2011 of sex abuse of a 17-year old

minor, and was given a sentence of probation. PSR ¶ 48. While on probation, he

repeatedly violated his conditions by contacting minor victims and was ordered to

serve approximately two years in custody. Id. He was released in July 2014, and

within five months he sexually assaulted the minor victim in this case. Id.




Government's Sentencing Memorandum                                                 Page 2
        Case 3:17-cr-00230-HZ     Document 79     Filed 08/19/20   Page 3 of 8




      On January 31, 2017, local police officers executed a search warrant at

defendant’s home in St. Helens, Oregon. During this search, the defendant was

placed in custody on state sex assault charges. The state charges were dismissed

subsequent to the federal prosecution. While in custody, defendant admitted to the

offense conduct. PSR ¶ 26. Defendant has remained in custody since his arrest.

      On March 1, 2019, defendant waived indictment, and pleaded guilty on the

federal charge, pursuant to a plea agreement, to a one-count Information charging

travel with the intent to engage in criminal sexual conduct with a minor, in

violation of 18 U.S.C. § 2423(b). The maximum sentence for a violation of 18

U.S.C. § 2423(b) is 30 years imprisonment, a fine up to $250,000, a term of

supervised release from five years to life, and a mandatory fee assessment of $100.

                      SENTENCING CONSIDERATIONS

I.    Legal Standard

      Although the sentencing guidelines are no longer binding, United States v.

Booker, 543 U.S. 220 (2005), they still serve as the “starting point” and “initial

benchmark” in every sentencing. Peugh v. United States, 133 S. Ct. 2072, 2080

(2013). The guidelines are a statutory factor that sentencing courts must consider

when imposing a sentence, 18 U.S.C. § 3553(a)(4), and “reflect a rough

approximation of sentences that might achieve § 3553(a)’s objectives.” United




Government's Sentencing Memorandum                                               Page 3
        Case 3:17-cr-00230-HZ     Document 79     Filed 08/19/20   Page 4 of 8




States v. Rita, 551 U.S. 338, 350 (2007). The guidelines serve as a “lodestar” at

sentencing and “anchor” the Court’s discretion. Peugh, 133 S. Ct. at 2083-84.

      The remaining statutory considerations include the defendant’s history and

characteristics, the nature and seriousness of the offense, the need to provide just

punishment and adequate deterrence, the need to promote respect for the law, and

the need to protect the public from further crimes committed by the defendant. 18

U.S.C. § 3553(a)(1)-(2). Other factors include "the need to avoid unwarranted

sentencing disparities among defendants with similar records who have been found

guilty of similar conduct," 18 U.S.C. § 3553(a)(6); and, where applicable, the need

to provide restitution to any victims of the offense, 18 U.S.C. § 3553(a)(7). See

also Rita, 551 U.S. at 347-48.

      In United States v. Carty, 520 F.3d 984 (9th Cir. 2008), the Ninth Circuit,

sitting en banc, summarized the procedures a sentencing court must follow. The

Court must first correctly determine the applicable sentencing guideline range. Id.

at 991. The Court must also allow the parties to “argue for a sentence they believe

is appropriate,” and “consider the § 3553(a) factors to decide if they support the

sentence suggested by the parties.” Id. The Court may not presume the guidelines

are reasonable, and should not give them more or less weight than any other factor.

Id. The Court “must make an individualized determination based on the facts,”




Government's Sentencing Memorandum                                               Page 4
        Case 3:17-cr-00230-HZ    Document 79    Filed 08/19/20    Page 5 of 8




and explain its sentence “sufficiently to permit meaningful appellate review.” Id.

at 991-92.

II.   Guidelines Application

      A.     Guidelines Calculation Summary

              Base Offense Level                             24
              Use of a Computer                              +2
              Prohibited Sexual Conduct                      +2
              Obstruction of Justice                         +2
              Repeat and Dangerous Sex                       +5
              Offender
              Acceptance of Responsibility                   -3

              Total Offense Level                            32
              § 3553 Factors                                 -1

              Adjusted Offense Level                         31
              Criminal History Category                      III       IV
              Guidelines Range:                       135 - 168 151 - 188
                                                       months    months


      B.     Sentencing Recommendation

      The government concurs with the guidelines computation as calculated in

the PSR, but the government also recommends an additional one-level reduction

and asserts that a 156-month mid-range sentence (regardless of Criminal History

Level) is appropriate in this case. The U.S. Probation Office recommends a 144-

month sentence. Defendant, pursuant to the plea agreement, requests a 120-month

sentence with a 120-month term of supervised release. The government concurs

Government's Sentencing Memorandum                                              Page 5
        Case 3:17-cr-00230-HZ     Document 79    Filed 08/19/20   Page 6 of 8




with U.S. Probation's recommendation for a lifetime term of supervised release to

follow a sentence of imprisonment.

      Defendant had just been released from serving time in prison when he

sought-out and sexually assaulted a 14-year-old-victim. The concern to society is

that defendant Davis has already shown that a short term of imprisonment is not

sufficient to deter his predatory conduct. It only took a few months after his

release to find another child victim, and this time he escalated his criminal sexual

assault. He is a danger to the community, and the government's recommendation

of 156 months reflects the seriousness of defendant's conduct. To the extent the

Court is inclined to follow the 120 or 144-month recommendation of defendant or

U.S. Probation, the government asserts that the more critical component of the

Court’s sentence is arguably the extended lifetime term of supervised release.

      It is clear from Defendant’s memoranda and clinical evaluation submitted

for the Court’s review, that he is only beginning to address personal struggles with

sexuality and family relationships. He is characterized by the clinician on August

4, 2020, as “emotionally immature” with “poor insight into his feelings and

behavior.” While it is encouraging that defendant has started to realize the

importance of mental health and sex offender treatment, there is no dispute he has

a long way to go. Defendant has not yet asserted that he is ready to look beyond




Government's Sentencing Memorandum                                               Page 6
        Case 3:17-cr-00230-HZ     Document 79     Filed 08/19/20   Page 7 of 8




his own struggles in order to acknowledge the harm and trauma he inflicted on the

minor victims that he sexually assaulted.

      For the purposes of plea negotiation, the government has already taken into

account defendant's personal history, his rehabilitation needs, his acceptance of

responsibility, and the government did not pursue a § 2260A statutory

enhancement for prior sex offenders that might have added a mandatory 10 year

sentence to run consecutive to defendant's sentence on the § 2423 charge.

      Therefore, the government's recommended sentence of 156 months is

sufficient, but not greater than necessary, to comply with all the factors set forth in

18 U.S.C. § 3553(a), to include, inter alia, defendant’s history and characteristics,

the nature and seriousness of the offense, the need to provide just punishment and

adequate deterrence, the need to promote respect for the law, and the need to

protect the public from further crimes committed by the defendant.



//



//



//




Government's Sentencing Memorandum                                               Page 7
        Case 3:17-cr-00230-HZ     Document 79    Filed 08/19/20   Page 8 of 8




                                  CONCLUSION

      For the reasons discussed above, the government recommends the Court

impose a mid-range sentence of 156 months' imprisonment, followed by a lifetime

term of supervised release. The government also requests the Court set a date for

the final determination of any victim restitution 90 days from the date of the

sentencing hearing.

Dated this 19th day of August 2020.           Respectfully submitted,

                                              BILLY J. WILLIAMS
                                              United States Attorney

                                              /s/ Natalie K. Wight
                                              NATALIE K. WIGHT, OSB #035576
                                              Assistant United States Attorney




Government's Sentencing Memorandum                                               Page 8
